DETAILED ACTION
Election
Applicants’ election of invention I and the following in their response of December 17, 2021 is acknowledged.  
SEQ ID NO:  70
does not comprise one or more LRR_5 motifs;
comprises [Xl-Proline/glycine-X2-threonine/serine-X3-phenylalanine-X4]z
	LTSVTIPNSVTTIGDGSFARCSG (residues 170-192)  
does not comprise [X1-Proline/glycine-X2-alanine/asparagine-X3-phenylalanine-X4]z;
the LRR is LTSVTIPNSVTTIGDGSFARCSG  (residues 170-192)
the trafficking domain comprises a Type IX secretion system (T9SS) substrate
	IYPNPVSEILNIALQEGLQLEKVNFYNTLGQLIKTTNHSEINVSSFAKGNYFVEIITNQGKATKTIIIQ (residues 307-375)1
In the interview of February 8, 2022, the examiner requested election of (i) a protein array or (ii) a delivery system. In response, applicants elected (ii) a delivery system.  Regarding this election, in their filing of December 17, 2021, applicants elected a hybrid viral capsid delivery system.

The elected invention is directed to the engineered protein of SEQ ID NO:  70 comprising a single leucine rich repeats (LRRs) and a trafficking domain wherein,
residues 170-192 are the LRR domain (LTSVTIPNSVTTIGDGSFARCSG) and 
the trafficking domain comprising a Type IX secretion system (T9SS) substrate is residues 307-375 (IYPNPVSEILNIALQEGLQLEKVNFYNTLGQLIKTTNHSEINVSSFAKGNYFVEIITNQ GKATKTIIIQ), 
and the engineer protein of SEQ ID NO:  70 in a hybrid viral capsid delivery system

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-54 were filed July 23, 2020.  With the preliminary amendment of August 11, 2020, claims 7-10, 13-15, 18, 21, 25-31, 51 and 52 have been cancelled, claims 3—6, 11-12, 17, 19-20, 22, 24, 32, 34, 37, 4, 43, 45, 50, and 53 have been amended, and no 2, and no claims were added.  
With the instant filing, claims 7-10, 13-15, 18, 21, 25-31, 51 and 52 stand cancelled, no claims were amended3, and no claims have been added.  Claims 1-6, 11-12, 16-17, 19-20, 22-24, 32-50, and 53-54 are pending.  
Applicant’s remarks (p13) state that ‘claims 3, 5, 19, 23, 24, 34 and 35 read on the elected species or grouping of patentably indistinct species’.  Claims 2, 4, 6, 11-12, 16-17, 20, 22, 32-44, 46-50, and 53-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1, 3, 5, 19, 23-24, and 45, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is July 23, 2019, the filing date of US 62/877,358, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of July 23, 2019 the present application is being examined under the AIA , first to file provisions.
Specification-Objections
The specification is objected to for containing hyperlinks.  USPTO policy does not permit the USPTO, i.e., via an issued patent, to refer to any commercial sites, since the USPTO exercises no control over the organization, views or accuracy of the information contained on these outside sites.  Hyperlinks and other forms of browser-executable code, especially commercial site URLs, are not to be included in a patent application. (MPEP 608.01)  The specification should be carefully checked and all URLs removed.
completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
	Drawings-Objections
The drawings of July 23, 2020 are objected to for the following reasons.
	Figures 5B, 9A&B, 11D, 12B, and 16A are objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
Sequence Listing
The sequence listing annotates SEQ ID NO:  70 as ‘Synthetic’; however, this designation is questioned for the following reasons.  The protein of SEQ ID NO:  70 has 93% identity with the Flavobacterium psychrophilum protein (Acc#CAL42282), the specification herein discusses applicants’ identification of multiple F. psychrophilum proteins (p178-179), and the specification 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 19, 23-24, and 45 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “trafficking domain” renders the claim indefinite.  The discussion of said phrase by the specification is only exemplary.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means any peptide or polypeptide sequence that functions to transport any protein from any first location(s) to any second location.
For claim 3, the following phrases renders the claim indefinite
‘non-charged polar amino acids’, 
‘charged … amino acid’, 
‘non-polar amino acids’, and 
‘polar amino acid’
‘hydrophobic……amino acid’. 

The specification provides the following table (p36).

    PNG
    media_image1.png
    272
    545
    media_image1.png
    Greyscale

Said table fails to clearly distinguish between ‘hydrophobic amino acids’, ‘polar… amino acids’, ‘charged … amino acid’ and ‘non-polar amino acids’.  For example, is histidine meant to be defined as hydrophobic or charged?  Histidine is listed under both.  Another example is that proline is not listed under ‘hydrophobic’, ‘polar’, or any other category.  There is also no list of amino acids for the designations ‘non-polar’ or ‘non-charged polar’.  This table, in combination with the specification stating (p36, line 18-19) that ‘Conservative substitutions may be made, for example (emphasis herein) according to the table’ results in the skilled artisan not knowing the metes and bounds of the recited invention.  In addition, based thereon, the phrase ‘[X1-Proline/glycine-X2-threonine/serine­X3-phenylalanine-X4]z’ is rendered indefinite.  For purposes of examination, the phrases ‘hydrophobic amino acids’, ‘polar… amino acids’’, ‘charged … amino acid’, and ‘non-polar amino acids’ are ignored and assumed to mean any amino acid.
	For claim 23, the phrase “comprises one or more LRR sequences of any one of SEQ ID NOs: 49-87” renders the claim indefinite.  It is unclear whether said phrase means (i) the LRR sequence is one of SEQ ID NO:  49-87 or (ii) the LRR sequence is a fragment of one of SEQ ID NO:  49-87.  The skilled artisan would not know the metes and bounds of the recited invention.  Since SEQ ID NO:  70, the elected invention, has an LRR sequence and a targeting domain 


For claim 34, the phrase “at least two proteins of the array are linked by a cleavable linker” renders the claim indefinite.  It is unclear whether said phrase means (i) at least two full-length proteins of the array are linked to each other by a cleavable linker (ii) at least two proteins of the array each have domains that are linked by a cleavable linker.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) at least two proteins of the array each have domains that are linked by a cleavable linker.
For claim 34, the phrase ‘linked by a cleavable linker’ renders the claim indefinite.  It is unclear whether said phrase means (i) a specific linker sequence, having a protease cleavage motif, has been inserted between domains of the protein or (ii) between domains of the protein there is/are protease cleavage motif(s).  For purposes of examination, it is assumed that said phrase encompasses both (i) and (ii).
For claim 45, the phrase “delivery system” renders the claim indefinite.  The discussion of said phrase by the specification is only exemplary.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses delivery from any location(s) in a cell to any other, specific location in the cell, from any one cell to any other cell, and from any location(s) in an organism to any other, specific location in the organism.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Non-Statutory Subject Matter
Claims 1, 3, 5, 19, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claims 1, 3, 5, 19, and 23-24 do not recite something significantly different than a judicial exception as per the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc (June 13, 2013) and in light of the Interim Guidance on Subject Matter Eligibility of December 16, 2014.  
     Claims 1, 3, 5, 19, and 23-24 are directed to a naturally-occurring protein or compositions thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the protein of Duchaud et al, 2015 (Acc# CAL42282) as it occurs in nature.  The protein of Duchaud has 93% identity with SEQ ID NO:  70 herein, comprises the LLR domain ‘LTSVTIPNSVT TIGDGSFARCSG’ of SEQ ID NO:  70, and comprises the trafficking domain ‘IYPNPASEILNIALQEGLQLEKVNFYNTLGQLIKTTNHSEINVSSFAKGNYFVE IITNQGKATKTIIIQ’, which is the trafficking domain of SEQ ID NO:  70 with a single Val/Ala substitution. The protein of Duchaud is naturally occurring in the species Flavobacterium psychrophilum JIP02/86.  Thus, the subject matter of the instant claims do not rise to the level of statutory subject matter.  See, for example, Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948), which held that a facially trivial implementation of a natural principle or phenomenon of nature is not eligible for a patent and  Example 6 “Bacterial Mixtures” as the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 19, and 23-24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Duchaud et al, 2015.  Duchaud teaches a protein (Acc# CAL42282) that has 93% identity with SEQ ID NO:  70 herein, comprises the LLR domain ‘LTSVTIPNSVT TIGDGSFARCSG’ of SEQ ID NO:  70, and comprises the trafficking domain ‘IYPNPASEILNIALQEGLQLEKVNFYNTLGQLIKTTNHSEINVSSFAKGNYFVE IITNQGKATKTIIIQ’, which is the trafficking domain of SEQ ID NO:  70 with a single Val/Ala substitution.  Therefore, claims 1, 3, 5, 19, and 23-24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Duchaud et al, 2015.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time 

Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duchaud et al, 2015 in view of Rao et al, 2013.  The teachings of Duchaud are described above.  Duchaud does not teach their protein in a viral capsid delivery system.   Rao teaches an adenovirus capsid delivery system wherein the capsid provides intracellular delivery of proteins (figure 8).  It would have been obvious to a person of ordinary skill in the art to combine the teachings of Duchaud and Rao to make an adenovirus capsid delivery system comprising the protein of Duchaud.  Motivation to do so is provided by Rao, which teaches that their system enhances intracellular protein delivery by up to 7.4-fold (p347 ¶1), which can be used for delivery of model agents (p¶ 2), and, thus,  such a delivery system could be used to further investigate the function of Duchaud’s protein. The expectation of success is high, as Rao teaches that their system can deliver a variety of biological components into a cell (section 3.7). Therefore, claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duchaud et al, 2015 in view of Rao et al, 2013.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1, 3, 5, 19, 23-24, and 45 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The prior art is enabling for making the protein of Duchard and further determining the functional properties of said protein.  However, this is not a substantial utility as MPEP 2107.1 states: ‘"[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1, 19, 23-24, and 45 are so broad as to encompass any protein comprising one or more leucine rich repeats (LRRs) and any trafficking domain wherein said proteins have any or no substantial utility.  Claim 3 is so broad as to encompass any such protein comprising [X1-Proline/glycine-X2-threonine/serine­X3-phenylalanine-X4]z, wherein 
X1 is 4 to 6 amino acids in length; 
X2 is 2 to 4 amino acids in length; 
X3 is 1 to 6 amino acids in length; 
X4 is 1 to 5 amino acids; and 
z is any integer from 1 to 10.


While recombinant and mutagenesis techniques are known, it is not routine in the art to screen any possible protein, comprising any LLR domain and any trafficking domain, for any, non-recited substantial use.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification of any successful protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of claims 1, 19, 23-24, and 45, which encompasses all proteins comprising one or more leucine rich repeats (LRRs) and any trafficking domain wherein said proteins have any or no substantial utility.  The specification does not support the broad scope of claim 3, which encompasses all such proteins comprising [X1-Proline/glycine-X2-threonine/serine­X3-phenylalanine-X4]z, wherein X1 is 4 to 6 amino 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of proteins having any structure (or essentially any structure, comprising one or more leucine rich repeats (LRRs) and any trafficking domain wherein said proteins have any or no substantial utility.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired, non-recited biological characteristics and uses is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Wherein said protein does not comprise an LRR_5 motif or an [X1-Proline/glycine-X2-alanine/asparagine-X3-phenylalanine-X4]z motif.
        
        2 The claim set lists claim 32 as amended. This is incorrect. 
        3 The claim set lists claim 32 as amended. This is incorrect.